Jones, J.,
On or about March 17, 1924, on complaint made before John Francis, burgess of the Borough of Forest Hills, Allegheny County, Pennsylvania, defendant was found guilty of violating Borough Ordinance No. 53, relating to bill-boards, signs, etc., and fined $10 and costs, in default of payment thereof to be committed to the Allegheny County Jail. The fine and costs were paid to the burgess under protest.
The sign-board erected was twelve feet high and fifty feet long, and was erected on private property leased by the defendants from a Mr. Smith.
The complaint was made under Borough Ordinance No. 53, § 7, known as the Zoning Ordinance of the said Borough of Forest Hills.
This matter was submitted to the court for its consideration under the terms of the ordinance of the borough and the law of this Commonwealth.
We are of the opinion that regulations may be made with reference to the manner of constructing sign-boards so as to insure safety (the safety, however, of this sign-board was not in question), and that the prohibition of the erection' of sign-boards or other structures upon private property, however safe they might be, “would be an unwarranted invasion of private rights.” The ordinance, therefore, so far as it relates to bill-boards, is unreasonable and beyond the power of the borough. It is an unjustifiable interference with the rights of private property.
Under the Act of June 29, 1923, P. L. 957, a borough can regulate billboards, but cannot prohibit their erection on private property.
From William J. Aiken, Pittsburgh, Pa.